DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 5-7, 10 14-16 and 19 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5-7, 10 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson-May (US 10503990).
As to claim 1, Gleeson-May discloses in system and method for determining probability that a vehicle driver is associated with a driver identifier having claimed:
a.	a method at a vehicle computing device for identifying a driver read on Col. 2, Lines 33-37, (as shown in FIG. 1, the method 100 for driver identification includes: recording a set of biometric signals S100; and, identifying the user based on the biometric signals S200. The method functions to identify the driver of a vehicle for a driving session);
b.	the method comprising: receiving a device identifier from a client device, the client device being one of a key fob, a mobile device, or a smart key ; mapping the device identifier to a presumed driver identity read on Col. 2, Lines 38-53, (recording a set of biometric signals and identifying the user from a predetermined user set can include: recording a set of images (e.g., image sequence, sequence of images) in response to detection of user proximity to a vehicle, detecting a face within the image, extracting feature values from the detected face, and determining a driver identifier for a driver selected from a set of drivers based on the feature values);
c.	wherein the device identifier is associated to the presumed driver identity read on Col. 2, Lines 38-45, (recording a set of biometric signals and identifying the user from a predetermined user set can include: recording a set of images (e.g., image sequence, sequence of images) in response to detection of user proximity to a vehicle, detecting a face within the image, extracting feature values from the detected face, and determining a driver identifier for a driver selected from a set of drivers based on the feature values);
Gleeson-May in another embodiment;
d.	receiving at least one second indicator at the vehicle computing device, the at least one second indicator being a sensor reading from within the vehicle, the sensor reading being a reading from at least one of a seat sensor, a mirror sensor, an infotainment system sensor, a climate control sensor, an acceleration sensor, a position sensor, a steering sensor, and a braking sensor; verifying the presumed driver identity using the at least one second indicator read on Col. 17, Lines 25-57, (secondary identifiers (e.g., drivers associated with a detected user device identifier, etc.), hardware identifier(s) associated with a user (e.g., associated with a mobile device of a vehicle driver), biometric feature values, or any other suitable parameter. The filtering parameter values for each driver, vehicle, or other data structure can be timestamped, geotagged, or associated with any other suitable information. Filtering parameter values are preferably computed based on values extracted from the recorded biometric signal(s); however, filtering parameter values can be otherwise suitably computed and/or determined. In one example, the set of potential clusters can include only feature vectors for drivers that have historically driven the vehicle. In a second example, the set of potential clusters can include only feature vectors for drivers that create the characteristic sensor patterns. In another example, the method includes recording filtering parameter values in response to detecting a sampling event S101′. However, the larger set of potential clusters can be otherwise reduced to increase processing speed, or be used as the potential cluster set from which the high-probability cluster is identified);
e.	when the presumed driver identity does not match a current driver based on the at least one second indicator, performing an action wherein the action is at least one of: providing an alert to an authority; displaying a message on a console of the vehicle; causing braking of the vehicle; speed limiting the vehicle; providing position information to a network element; and disabling an ignition of the vehicle read on Col. 21, Lines 35-45, (the method can additionally include taking corrective action in response to detecting the driver identity simulation attempt. Corrective action can include: locking the vehicle (e.g., locking the doors, locking the starter motor, disengaging a transmission, etc.), notifying a managing entity (e.g., sending the notification to a management client associated with the vehicle, presenting notifications to a user S107, etc.), and activating a vehicle monitoring device (e.g., a location tracker, a vehicle transponder, a cabin microphone, etc.). However, the method can include taking any other suitable corrective action or other suitable action).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the driver identification in the automotive field of Gleeson-May in order to determine at the vehicle sensor system, driving characterization data for the driving session; and in response to the computed probability exceeding a first threshold probability: determining that the new set of values corresponds to one driver identifier within the selected cluster, and associating the driving characterization data with the one driver identifier to positively identify the driver.
As to claim 5, Gleeson-May further discloses:
a.	wherein the verifying the presumed driver identity compares stored sensor information for the presumed driver with the at least one second indicator read on Col. 4, Lines 54-64, (The vehicle system (e.g., vehicle sensor system) functions to record sensor signals indicative of biometric parameters, and can optionally: uniquely identify a vehicle, store data associated with the vehicle (e.g., feature values for frequent drivers of the vehicle, clusters for vehicle drivers, vehicle operation logs, etc.), process the sensor signals into feature values, or perform any other suitable functionality. As shown in FIG. 4, the vehicle system can include: a set of sensors 211, a processing system 212, memory 213, a power supply 214, a communication system 215, outputs 216, location systems, or any other suitable component).  
As to claim 6, Gleeson-May further discloses:
a.	wherein the at least one second indicator is an input from a machine learning module comparing a driving profile of a current driver with stored driving profiles read on Col. 18, Line 60 – Col. 19, Line 7, (the second variation of identifying the user, the cluster and/or user identity probabilities are determined based on a subset of biometric signals recorded during the driving session (e.g., a single signal, signals within a sliding window, etc.), wherein a cluster and/or user identity is selected for each biometric signal subset. In this embodiment, the clusters and/or user identities selected for each biometric signal subset can be compared against each other, and the cluster and/or user identity with the highest number of occurrences (e.g., votes) is selected as the user identity. However, the user can be identified based on another metric (e.g., percentage feature match), using another method (e.g., a neural network), or otherwise determined).  
As to claim 7, Gleeson-May further discloses:
a.	wherein the comparing is performed first for a driver profile for the presumed driver identity read on Col. 18, Line 60 – Col. 19, Line 7, (the second variation of identifying the user, the cluster and/or user identity probabilities are determined based on a subset of biometric signals recorded during the driving session (e.g., a single signal, signals within a sliding window, etc.), wherein a cluster and/or user identity is selected for each biometric signal subset. In this embodiment, the clusters and/or user identities selected for each biometric signal subset can be compared against each other, and the cluster and/or user identity with the highest number of occurrences (e.g., votes) is selected as the user identity. However, the user can be identified based on another metric (e.g., percentage feature match), using another method (e.g., a neural network), or otherwise determined).  
As to claim 10, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
 	As to claim 14, the claim is corresponding to claims 5 & 6.  Therefore, the claim is rejected for the same rationales set forth for claims 5 & 6.  
As to claim 15, the claim is corresponding to claims 5 & 6.  Therefore, the claim is rejected for the same rationales set forth for claims 5 & 6.  
As to claim 16, the claim is corresponding to claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  
As to claim 19, the claim is corresponding to claims 1 & 5-7.  Therefore, the claim is rejected for the same rationales set forth for claims 1 & 5-7.  

Response to Arguments
5.	Applicant's arguments filed on 27 July 2010 have been fully considered but they are not persuasive. 
a.	Claim 1, 5-7, 10, 14-16, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Gleeson-May. Reconsideration of the rejection based on the following comments is respectfully urged.  Gleeson-May fails to teach to match a presumed identity with a current driver.  The Office Action provides that Gleeson-May teaches when the presumed driver identity does not match a current driver based on the at least one second indicator, performing an action [...]. The applicant respectfully disagrees.  The Office Action relies on Gleeson-May at column 21, lines 35-45, Gleeson-May teaches various actions to be taken in response to a "driver identity simulation attempt". However, the present claims recite specifically that driver based on the at least one second indicator".  Moreover, the "presumed driver identity" is introduced earlier in the claim as being associated to the device identifier.  Therefore, according to the present claims, a presumed device identity is determined from the received device identifier.  Then, secondary indicators are received to determine a "current driver".  According to the present claims, it is when the "current driver" determined from secondary indicators does not match the "presumed driver identity" determined from the device identifier, that a corrective action is taken. This is not disclosed by Gleeson-May.  Gleeson-May teaches to detect "driver identity simulation attempts" Instead Gleeson-May teaches to take corrective action when a "driver identity simulation attempt" is detected.  A driver identity simulation attempt is described in Gleeson-May at column 21, lines 8 to 34, reproduced below: 
Identifying the user based on the biometric signals can additionally include detecting driver identity simulation attempts, which can function to detect identity fraud or reject drivers for a given driving session. In a first variation, detecting a driver identity simulation attempt can include recording a series of images as the biometric signal, extracting feature values for each of the images, determining a variance between the values for a given feature, and detecting a driver identity simulation attempt in response to the variance falling below a threshold variance. In a second variation, the driver identity simulation attempt can be detected in response to the variance between the values for each of a plurality of features falling below a threshold variance (e.g., wherein each feature can be associated with a different threshold variance). In a third variation, detecting a driver identity simulation includes: determining driver identity to a scheduled driver identity, and re jecting the driver in response to a mismatch between the determined and scheduled driver identities. In a fourth variation, detecting a driver identity simulation includes: re jecting the driver in response to the driver identity confidence score falling below a threshold score. This threshold score can be static, variable by a managing entity (e.g., higher false positive identifications can be higher for smaller fleets, and lower for larger fleets), or otherwise determined. However, the driver identity simulation attempt can be 
otherwise detected. [Emphasis added.]  As seen from the above, Gleeson-May teaches four specific methods of detecting a driver identity simulation, none of which involve a mismatch between a presumed driver identity as determined from a device identifier, and a current driver as determined from secondary indicators, as in the present claims.  Instead, Gleeson-May teaches that driver identity simulation may be determined from: "a variance of features as measured from a plurality of images being below a threshold;" a variance for a plurality of features being below a threshold; " comparing the identified driver to a scheduled driver; and " a confidence score for the driver identity being below a threshold.  Of all these methods, the closest to the claimed subject matter is comparing the identified driver to a scheduled driver. However, even this embodiment of Gleeson-May is distinct from the claimed subject matter.  A presumed driver identity is distinct from a scheduled driver not a scheduled driver, but a driver identity determined from a device identifier. As such, the claimed method does not rely on a schedule of drivers for a given vehicle. Thus, the method of the present claims may identify an unauthorized driver independently of a schedule, which is beneficial as in many situations there is no such schedule to verify.  However, if a driver of the vehicle carries a device such as a key fob, a mobile device, or a smart key, which is associated to another driver, this driver will have corrective action taken against them irrespective of whether a schedule exists for the vehicle in question.  Therefore, whereas Gleeson-May teaches to take corrective action against a driver based on variance of features being below a threshold, a confidence score being below a threshold, or an identified driver not being scheduled, the present claims recite that corrective action against a driver is based on a mismatch between the user identity associated to a device identifier and the driver identity associated to secondary indicators.  Accordingly, the present claims are respectfully submitted to be allowable over Gleeson- May, and withdrawal of the rejection is respectfully urged. 

Examiner reply:
	Gleeson-May discloses identifying a driver using a sensors for different reasons.  For example Col. 3, Lines 45-52 discloses “he system and method can confer several benefits over conventional systems. First, by directly measuring user presence, the system and method can present more reliable user identification and user association with a driving session or other set of data. This information can be used to detect driver and/or passenger presence in the vehicle, which can be used to confirm that the correct number of people are in the vehicle, or be used in any other suitable manner.”  Gleeson-May further discloses in Col. 4, Line 65 – Col. 5, Line 29 as “ The sensors of the vehicle system function to acquire signals indicative of biometric data. The sensors can additionally or alternatively acquire signals over the course of a driving session, acquire signals indicative of user proximity to the vehicle and/or vehicle system, or record any other suitable set of signals. The sensor signals can be timestamped (e.g., with the sampling time), geotagged, associated with the vehicle system identifier, associated with the user identifier, associated with the vehicle identifier, or associated with any suitable set of data. The sensor signals can be immediately analyzed and discarded, stored temporarily on the vehicle system (e.g., cached), stored substantially permanently on the vehicle system, sent to the remote computing system or user device, streamed to the remote computing system or user device, or otherwise stored. The set of sensors can include: cameras (e.g., recording wavelengths within the visual range, multispectral, hyperspectral, IR, stereoscopic, wide-angle, wide dynamic range, etc.), orientation sensors (e.g., accelerometers, gyroscopes, altimeters), acoustic sensors (e.g., microphones), optical sensors (e.g., photodiodes, etc.), temperature sensors, pressure sensors, flow sensors, vibration sensors, proximity sensors, chemical sensors, electromagnetic sensors, force sensors, or any other suitable type of sensor. The vehicle system can include one or more sensors of same or differing type. In one variation, the vehicle system includes a camera, wherein the vehicle system is configured to mount to a vehicle interior such that the camera is directed with a field of view encompassing a portion of the vehicle interior, more preferably the volume associated with a driver's position but alternatively or additionally a different physical volume.”   
	Applicant argues regarding the limitation “when the presumed driver identity does not match a current driver based on the at least one second indicator, performing an action wherein the action is at least one of: providing an alert to an authority; displaying a message on a console of the vehicle; causing braking of the vehicle; speed limiting the vehicle; providing position information to a network element; and disabling an ignition of the vehicle.”  However, Gleeson-May discloses in Col. 21, Lines 35-45, (the method can additionally include taking corrective action in response to detecting the driver identity simulation attempt. Corrective action can include: locking the vehicle (e.g., locking the doors, locking the starter motor, disengaging a transmission, etc.), notifying a managing entity (e.g., sending the notification to a management client associated with the vehicle, presenting notifications to a user S107, etc.), and activating a vehicle monitoring device (e.g., a location tracker, a vehicle transponder, a cabin microphone, etc.). However, the method can include taking any other suitable corrective action or other suitable action).  
	Gleeson-May discloses in Col 21, Lines 22-27 as “detecting a driver identity simulation includes: determining the driver identity from a series of images, comparing the determined driver identity to a scheduled driver identity, and rejecting the driver in response to a mismatch between the determined and scheduled driver identities.”
It is noted that the features upon which applicant relies in the arguments are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Gleeson-May further discloses in Col. 21, Lines 35-45, (the method can additionally include taking corrective action in response to detecting the driver identity simulation attempt. Corrective action can include: locking the vehicle (e.g., locking the doors, locking the starter motor, disengaging a transmission, etc.), notifying a managing entity (e.g., sending the notification to a management client associated with the vehicle, presenting notifications to a user S107, etc.), and activating a vehicle monitoring device (e.g., a location tracker, a vehicle transponder, a cabin microphone, etc.). However, the method can include taking any other suitable corrective action or other suitable action).  
The examiner has pointed out particular citations contained in the prior art within the body of this action for the convenience of the applicant.  Although the specific citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figure may also apply and not exclude.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1, 5-7, 10 14-16 and 19 are currently rejected for the reasons set forth in the above argument and this Office action.  
For the above reasons, it is believed that the rejections should be sustained.


Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
7.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689